264 F.2d 575
Willie MOORE, Appellant,v.Irving FLEISHMAN, et al., trading as Sol Investment Company, Appellees.
No. 14656.
United States Court of Appeals District of Columbia Circuit.
Argued February 12, 1959.
Decided February 26, 1959.

Mr. Fred C. Sacks, Washington, D. C., for appellant.
Mr. Herman Miller, Washington, D. C., for appellees.
Before EDGERTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellees [defendants] moved to dismiss this appeal for alleged failure by appellant [plaintiff] to comply with the requirements of Fed.R.Civ.P. 54(b), 28 U.S.C.A. The record shows, however, that the District Court not only granted summary judgment in favor of defendants Fleishman and Riskin, but certified the case against the remaining defendant, Eastern Credit Association, for trial in the Municipal Court. We think that, under the circumstances of this case, Rule 54(b) does not apply. The motion to dismiss will be denied.


2
On the merits, we find no error affecting substantial rights. The judgment appealed from will, therefore, be affirmed. This will be without prejudice to the right of appellant to proceed with the case against the remaining defendant, Eastern Credit Association. Of course, we express no opinion as to the merits of the claim as against this remaining defendant.


3
Motion to dismiss appeal is denied and judgment affirmed.